DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Lines 10-11 recite the phrase “at least one the control modules”.  This appears grammatically incorrect and should recite “at least one of the control modules”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “each of the battery modules including the battery cells and the controller module” in lines 2-3 of claim 4 makes it unclear as to whether or not each of the battery modules has its own battery cells and its own controller module or if each of the battery modules shares the same battery cells and the same controller module due to the use of the phrase “the battery cells and the controller module”.  In order to expedite prosecution, this phrase will be interpreted where each of the battery modules has its own battery cells and its own controller module.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich (US 2013/0069658).
With respect to claim 1, Rich discloses a battery system for an electric vehicle, the battery system comprising: a battery module including: battery cells (para 0091-0092), and a controller module (para 0091 and 0093-0095, also see 252 and 260 in Fig. 4) connected to the battery cells, the controller module being configured to measure voltage values, current values, and temperature values of at least one of the battery cells (para 0095, 0097-0098, 0102, and 0109); and a controller unit connected to the battery module and configured to communicate with the controller module via a data line (para 0091, 0093, and 0097, also see 134 and 132 in Fig. 4), the controller unit being configured to determine an inherent physical property of the at least one of the battery cells based on the measured values of the controller module (para 0097-0102), to compare the determined inherent physical property with a reference value for the inherent physical property (para 0102 and 0109-0113), and to perform an authentication of the at least one of the battery cells based on the comparison (para 0102, 0104, 0109, and 0114-0116).
Note that the preamble recites the phrase “for an electric vehicle”.  This phrase is interpreted as merely stating the intended use of the invention.  The body of the claim makes no reference to a vehicle or structural limitations particular to a vehicle.  See MPEP 2111.02.  Furthermore, the Rich reference (seen above) is directed to devices having a battery and to diagnostic use of physical and electrical battery parameters on those devices (see abstract and para 0001 and 0004-0005).
With respect to claim 2, Rich discloses the battery system as claimed in claim 1, wherein the controller unit is further configured to determine a deviation between the reference value and the determined inherent physical property and to authenticate the at least one of the battery cells if the deviation is below a predetermined threshold (para 0110-0112, also see para 0035 and 0102).
With respect to claim 3, Rich discloses the battery system as claimed in claim 2, wherein the controller unit is further configured to determine a deviation between the reference value and the determined inherent physical property and to identify the at least one of the battery cells as replacement battery cell, if the deviation is above a predetermined threshold (para 0112-0119).
With respect to claim 4, Rich discloses the battery system as claimed in claim 1, further comprising battery modules, each of the battery modules including the battery cells and the controller module (para 0062, 0091-0093, 0102, and 0118, also see 130 in Fig. 4 as well as para 0221), wherein the controller module in each of the battery modules is configured to measure a voltage value, a current value, and a temperature value of at least one of its battery cells (para 0095, 0097-0098, 0102, and 0109), and wherein the controller unit is further configured to communicate with the controller module of each of the battery modules via at least one corresponding data line (para 0091, 0093, and 0097, also see 134 and 132 in Fig. 4), and to determine the reference value based on at least one inherent physical property of at least one other battery cell determined from measurement values of at least one the control modules (para 0097-0102 and 0109-0113).
With respect to claim 5, Rich discloses the battery system as claimed in claim 1, wherein the controller unit is further configured to trigger the controller module to perform a measurement sequence of voltage, current, and/or temperature measurements of the at least one of the battery cells (para 0098-0102, where the “request” for the actions to be taken is interpreted as the trigger).
With respect to claim 6, Rich discloses the battery system as claimed in claim 5, wherein the measurement sequence includes voltage, current, and/or temperature measurements of at least two battery cells obtained during a predetermined time window (para 0050-0051, 0095, 0097, and 0100).
With respect to claim 7, Rich discloses the battery system as claimed in claim 5, wherein the controller unit is further configured to control a specified current draw from and/or a specified current input to the at least one of the battery cells during the measurement sequence (0097, 0099, 0112-0113).
With respect to claim 8, Rich discloses the battery system as claimed in claim 5, wherein the control unit is further configured to control performance of an impedance spectroscopy on the at least one of the battery cells during the measurement sequence (para 0169-0171, 0181, and 0187-0189).
With respect to claim 9, Rich discloses the battery system as claimed in claim 5, further comprising a heating element thermally connected to the at least one of the battery cells, the controller unit being configured to vary a temperature of the at least one of the battery cells during the measurement sequence via the heating element (para 0100, also see para 0097-0099 and 0101-0102).
With respect to claim 10, Rich discloses the battery system as claimed in claim 1, wherein the inherent physical property includes at least one of an internal resistance, an impedance, a state of charge, a state of health, and a reaction dead time of the at least one of the battery cells (para 0095, 0112, 0118, 0123, 0169-0171, 0181, also see para 0031).
With respect to claim 11, Rich discloses a method of operating a battery system, the method comprising: measuring voltage values, current values, and/or temperature values (para 0095, 0097-0098, 0102, and 0109) of at least one battery cell (para 0091-0092) of the battery system; determining an inherent physical property of the at least one battery cell (para 0097-0102); comparing the determined inherent physical property of the at least one battery cell with a reference value for the inherent physical property (para 0102 and 0109-0113); and performing authentication of the at least one battery cell based on the comparison (para 0102, 0104, 0109, and 0114-0116).
With respect to claim 12, Rich discloses the method as claimed in claim 11, further comprising: determining a deviation between the reference value and the determined inherent physical property (para 0110-0112, also see para 0102); authenticating the at least one battery cell, if the deviation is below a first predetermined threshold (para 0110-0112, also see para 0035); and identifying the at least one battery cell as replacement battery cell, if the deviation is above a second predetermined threshold (para 0112-0119).
With respect to claim 13, Rich discloses the method as claimed in claim 12, further comprising performing a measurement sequence of voltage, current, and/or temperature measurements of the at least one battery cell (para 0095, 0097-0102, and 0109-0113).
With respect to claim 14, Rich discloses the method as claimed in claim 13, wherein performing the measurement sequence includes at least one of: measuring voltage, current, and/or temperature of at least two battery cells obtained during a predetermined time window (para 0050-0051, 0095, 0097, and 0100); drawing a specific current from and/or inputting a specific current to the at least one battery cell (0097, 0099, 0112-0113); and performing an impedance spectroscopy on the at least one battery cell (para 0169-0171, 0181, and 0187-0189).
With respect to claim 15, Rich discloses a controller of a battery system that includes a battery module with battery cells (para 0091-0092) and a controller module (para 0091 and 0093-0095, also see 252 and 260 in Fig. 4) connected to the battery cells, the controller comprising: a control unit connected to the battery module and configured to communicate with the control module via a data line (para 0091, 0093, and 0097, also see 134 and 132 in Fig. 4), wherein the control unit is configured to determine an inherent physical property of at least one of the battery cells (para 0097-0102) based on measurement values of voltage, current, and temperature of the at least one of the battery cells obtained by the control module (para 0095, 0097-0098, 0102, and 0109), to compare the determined inherent physical property with a reference value for the inherent physical property (para 0102 and 0109-0113), and to perform an authentication of the at least one of the battery cells based on the comparison (para 0102, 0104, 0109, and 0114-0116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lim (US 2014/0117939) and Wu (US 2012/0143541).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859